The defendant's petition for certification to appeal from the Appellate Court, 184 Conn.App. 55, 194 A.3d 873 (2018), is granted, limited to the following issue:"Did the Appellate Court properly determine that, in a criminal prosecution for sexual abuse of a child, hearsay statements made during a forensic interview of the child complainant are admissible under § 8-3 (5) of the Connecticut Code of Evidence if the statements are reasonably pertinent to medical diagnosis or treatment, even when the primary purpose of the interview is not to render a medical diagnosis or to provide treatment to the child?"